Citation Nr: 0013855	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent based on the 
initial award of a grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a hearing officer's decision dated in 
March 1997 which granted service connection for PTSD and 
assigned a 30 percent evaluation, effective October 29, 1993, 
the date of receipt of the veteran's claim for disability 
benefits.  


FINDINGS OF FACT

1.  More than definite or moderately large social and 
industrial impairment attributable to the veteran's PTSD was 
not demonstrated between October 29, 1993, and VA examination 
of the veteran on September 22, 1994.  

2.  The record shows severe social and industrial impairment 
due to chronic PTSD, with significant difficulty in 
establishing and maintaining effective work and social 
relationships during the time frame between September 22, 
1994, and March 9, 1998.

3.  Effective March 10, 1998, the veteran has not 
demonstrated more than definite or moderately large social 
and industrial impairment and he has not shown occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
30 percent for the veteran's PTSD between October 29, 1993, 
and September 21, 1994, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996), prior to November 7, 1996.

2.  The criteria for a rating of 70 percent for the veteran's 
PTSD during the time frame between September 22, 1994, and 
March 9, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

3.  The criteria for a rating in excess of 30 percent for 
PTSD from March 10, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§  4.125, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1997, a hearing officer awarded the veteran service 
connection for post-traumatic stress disorder (PTSD), 
effective October 29, 1993, the day the veteran's application 
for service connection for PTSD was received.  The award was 
based on service medical records and on post-service medical 
records establishing the presence of the psychiatric 
disability.  A rating of 30 percent was assigned.  The 
veteran timely appealed that decision.

The veteran was accorded a VA psychiatric examination in 
December 1993.  He4 related that he had served in the Navy, 
and was assigned to a crash crew on an aircraft carrier.  He 
described accidental deaths involving personnel being struck 
by propeller blades or being sucked into jet engines.  
Subsequent to service, he had abused alcohol, committed a 
number of crimes, and had been in prison 6 to 7 years between 
1968 and 1989.  He had been married three times.  The veteran 
reported that after service he worked on fiberglass in mobile 
home factories.  He had been unemployed for the past year.  
He stated he had been laid off from his job as a painter.  He 
could not estimate how much time he had lost because of his 
alcohol addiction.  He stated that he was unable to deal with 
people in general.  He shut himself off from relationships.  
On examination, he was fully oriented to time, place, and 
person, except that he mistook the immediate President.  
Cognitive information was average.  Verbal abstract reasoning 
and proverb interpretation were also average.  He denied any 
delusions.  He was trying to maintain an even keel, but this 
was difficult for him.  He described his uneasiness and his 
anxiety and related that sometimes he shook visibly.  He 
found it difficult to talk in group settings.  He was 
attending a treatment program at the domiciliary where he 
resided.  He denied any current suicidal or homicidal 
motivation. He reported recurring dreams of an incident when 
one individual was sucked into the engine of a jet in 
Vietnam.  

Psychological testing suggested long-standing problems with 
adjustment and maturity.  Other testing was consistent with a 
mild to moderate level of depression.  The diagnoses were: 
Generalized anxiety disorder with features of PTSD; 
continuous alcohol dependence; and polysubstance abuse, in 
partial remission; and schizotypal personality disorder.  The 
Global Assessment of Functioning (GAF) Scale score was 65.

Of record are reports of VA outpatient visits on periodic 
occasions thereafter.  The records document a long-standing 
history of polysubstance abuse.  Presenting problems included 
suffering from PTSD and wanting to get into group sessions.  
In early May 1994, he was given a PTSD pre-group evaluation, 
and began treatment.

In June 1994, the veteran underwent VA hospitalization for 
purposes of detoxification.  At the time of examination 
during hospitalization, affect and mood were described as 
appropriate.  Speech was clear.  No psychotic or suicidal or 
homicidal ideation was indicated, but reports of nightmares 
and flashbacks on days in Vietnam was noted.  Memory was 
fair.  Insight and judgment were not impaired.  At the time 
of discharge, his condition was described as improved and 
stable.  The diagnoses were alcohol dependence and abuse, and 
PTSD.  The GAF score was 50.

On September 22, 1994, the veteran underwent a VA psychiatric 
examination conducted by a board of two physicians.  The 
veteran reported that, after leaving the military, he used 
heroin for 10 years.  He used other substances, including 
alcohol.  He was currently in treatment for alcohol abuse.  
He reported a spotty work history.  He had not worked for two 
years.  He had been married three times and had two sons with 
whom he had had no contact for 20 years.  Currently, he lived 
alone, avoided crowds and with people.  He became anxious 
around people.  He reported a great deal of difficulty 
falling asleep.  After falling asleep, he dreamed of his 
experiences in Vietnam or imaginary experiences such as being 
captured as a prisoner of war and put into a tiger cage.  He 
reported continuous flashbacks and thoughts related to 
experiences in Vietnam, particularly whenever he saw a 
helicopter or a jet airplane.  He suffered from easy 
irritability and response to sudden noises quite 
dramatically.  Direct reminiscences of military experiences 
did not trouble him.  He was oriented to person, time and 
place.  He was depressed.  He was cooperative.  No signs of a 
personality disorder or psychotic symptoms were present.  He 
had recurrent and intrusive recollections of his experiences 
in Vietnam and he avoided stimuli associated with the 
traumatic events by avoiding situations that would arouse 
recollections of the trauma.  For example, it was indicated 
he avoided socializing with other veterans.  He felt detached 
and estranged from others.  He had greatly restricted range 
of affect and had never been able to experience loving 
feelings.  He had persistent symptoms and increased arousal 
which were not present before the military as evidenced in 
his difficulty in both falling and remaining asleep, as well 
as his hypervigilance and startle response.  It was opined 
that he met all the criteria for the diagnosis of PTSD.  
Notation was further made that "he began to use alcohol and 
other substances in an effort to medicate himself because of 
his clear post-traumatic stress syndrome."  The diagnoses 
were:  Severe PTSD; continuous alcohol dependence; and 
polysubstance abuse, in remission.  

At the time of a hearing before a hearing officer at the RO 
in February 1997, the veteran testified that he had been 
abstinent from alcohol for more than a year.  He indicated he 
was still suffering from anxiety and depression.  He was 
currently living with his mother.  He added that he was 
taking a lot of medication "for physical, and just Trazodone 
for psychological."  (Transcript, page 5).  

VA outpatient records include the report of a visit in May 
1997.  At that time, the veteran stated that Atarax was 
helping some.  He claimed he was living in a bad neighborhood 
and he feared for his life most of the time.  No plans for 
suicide were noted, but he acknowledged he did think about 
it.  He was described as alert, cooperative, and properly 
oriented.  No psychotic symptoms were exhibited.  Affect was 
described as controlled without much modulation. 

A VA psychiatric examination was performed on March 10, 1998.  
The medical records were reviewed in detail.  It was 
indicated the veteran had been unemployed for the past six 
years.  His last job was in 1992 when he was laid off.  
Complaints included difficulty sleeping, flashbacks, 
avoidance of others and nightmares.  It was noted that he had 
a long history of polysubstance abuse with numerous alcohol 
and drug treatments.  The last hospitalization for alcohol 
and drugs was in April 1995.  However, notation was made that 
a discharge summary in August 1997 was positive for alcohol, 
cocaine and benzodiazepines.  The veteran was cooperative and 
did not appear to be under the influence of any substances.  
Speech was normal, coherent and relevant.  There were no 
psychotic features, delusions or auditory hallucinations.  He 
claimed to have intrusive thoughts of war and flashbacks 
which were triggered by noises like those of helicopters.  He 
felt very nervous around people.  He avoided socialization.  
He lived with his mother and claimed that they had very 
little communication with each other.  He had no vegetative 
signs of depression.  He said he thought about death, but 
denied suicidal ideation or plans.  He also denied homicidal 
ideation.  Cognition was described as intact.  He claimed 
specific stressors caused him to have intrusive thoughts and 
flashbacks.  However, the stressors needed verification in 
the opinion of the examiner.  The examiner stated that, "in 
the meantime" the veteran had "some symptoms" of PTSD, but 
these were not sufficient to support the criteria warranting 
that diagnosis.  The diagnoses were:  Generalized anxiety 
disorder; alcohol dependence, in remission, per veteran; 
polysubstance, in remission per veteran.  The GAF score was 
61 and notation was made that he had "some" difficulty in 
social and occupational functioning. 

The veteran was given a second VA psychiatric examination on 
September 22, 1998.  The veteran stated he could not work 
because of his various physical and emotional problems.  He 
had applied for vocational rehabilitation benefits, but had 
been denied.  He was an artist who painted portraits and 
landscapes.  Daily activities included painting, helping his 
mother, and doing paperwork.  He was currently an inpatient 
at a VA medical center.  He had not had any recent 
psychiatric admission and he was not currently involved in 
counseling.  He was being followed through the VA outpatient 
psychiatric clinic.  He did not get along well with a 
physician there because the physician had prescribed Prozac, 
but he refused to take it.  Current medications included 
morphine and Oxychodone.  He also reported he was being 
followed by the pain clinic for chronic pain.

During the interview, he denied any use of alcohol or other 
drugs for the past three years.  However, this self report 
was described as in conflict with medical documentation.  
Reference was made to a progress note dated August 26, 1997, 
in which the veteran reported daily use of alcohol and 
occasional cocaine consumption.  Reference was also made to 
lab reports indicating an analysis on April 8, 1998, being 
positive for cocaine and one on August 26, 1997, being 
positive for alcohol, cocaine, and benzodiazepines.

The veteran's primary concerns were his anger with VA and his 
depression.  He expressed feelings of hopelessness, 
helplessness, and deep depression.  He reported suicidal 
ideation with no clear plan.  He reported a depressed mood.  
Additional reference was made to difficulty sleeping, hearing 
things and recollections and dreams of traumatic events in 
Vietnam.  He also reported irritability, limited frustration 
tolerance, and difficulty controlling his anger.

On examination, grooming and hygiene were described as fair.  
Behavior was appropriate.  He cried openly at several points 
during the interview.  Speech was relatively within normal 
limits.  He was highly focused on his anger with VA.  Affect 
was limited in range and poorly modulated.  Mood was sad.  
Thought process and content were relatively within normal 
limits during the interview session.  He reported 
hallucinations consistent with helicopters and voices 
speaking in foreign languages that he could not understand.  
He also reported that he frequently saw things such as 
shadows in his peripheral vision, although he knew that these 
things were not really there.  He was alert and oriented to 
person, time, place and situation.  Deficits in attention and 
concentration were noted as possibly being due to his 
medications (morphine and Oxychodone).  He had a poor fund of 
general information and had a limited vocabulary.  He 
exhibited a poor capacity for abstract thought.  Minimal 
insight was noted.  He did not appear to be a reliable 
reporter, especially where alcohol problems were concerned.  
It was stated that his primary presenting complaints were 
indicative of depression as opposed to an anxiety disorder or 
PTSD.  He had provided inconsistent information regarding 
alcohol and other drug issues which would indicate a strong 
sense of denial and lack of insight regarding polydrug use.  
It was noted that the polydrug abuse might be exacerbating 
symptoms of depression and paranoia.  While the veteran 
endorsed ongoing symptoms of PTSD, these did not seem to be 
predominant at that time.  The diagnoses were:  Major 
depression; alcohol dependence, by self report in remission; 
cocaine abuse, by self report in remission; and PTSD.  The 
GAF score was 40 currently and for the past year.

Additional records for consideration include the report of a 
VA psychologist dated in January 1999.  The report indicated 
that the veteran's PTSD symptoms "certainly" had an adverse 
effect on his employability.  Current PTSD symptoms were 
described as adversely affecting the veteran's reliability, 
productivity, ability to concentrate and follow instructions, 
inability to interact with co-workers and supervisors.  
However, it was the opinion of the examiner that vocational 
impairment was not solely due to PTSD, but rather, vocational 
limitations were also due to physical disabilities, such as 
cirrhosis of the liver, hepatitis C, hypertension and 
esophageal varices and a long history of alcohol dependence.  
She opined that it was not possible to assign a GAF score 
which was solely the result of PTSD symptoms because the GAF 
score reflected a global assessment of functioning, meeting 
all facets.  

During VA hospitalization for several days in February 1999, 
the veteran sought medication for pain secondary to a past 
ankle fracture.  A recent drug screen was positive for 
cocaine.  The veteran was insistent that he had not had 
recent cocaine use and he became angry and did not want to be 
followed up.  Mental status examination during 
hospitalization reflected he was alert and properly oriented.  
Speech displayed regular rate and volume.  He reported a 
level mood.  Affect was bright.  Thoughts were logical and 
goal-directed.  As for thought content, he had no suicidal or 
homicidal ideations during hospitalization.  No 
hallucinations were indicated.  Cognition was grossly intact 
and insight and judgment were fair.
At the time of discharge, his condition was described as 
stable.  The diagnosis was cocaine, ethanol, and opioid 
dependency.  He was given a GAF score of "40/45/50."

During an April 8, 1999 VA psychiatric examination, the 
veteran described difficulty sleeping, flashbacks, and 
depression.  He complained of startle reaction and 
irritability and social isolation.  He reported multiple 
hospitalizations over the years for depression and stated 
that he was at a VA Medical Center a psychiatric unit about 
one month previously for depression.  He was last employed in 
1992 as a painter and sandblaster, but was laid off.  He had 
recently been successful in obtaining Social Security 
disability benefits.  He was still living with his mother, 
but he indicated that with reinstatement of his Social 
Security disability benefits, he would be able to get a 
disabled apartment close to where his mother stayed.   

On examination, he was described as slightly unkempt.  He 
wore casual clothing and was somewhat restless sitting in the 
chair.  He had generally good eye contact with the examiner.  
Though he talked softly and sometimes hesitantly, speech was 
otherwise clear, with regular rate and rhythm.  Affect seemed 
depressed.  Content of thought seemed to be centered around 
conveying the number and intensity of his psychiatric and 
physical symptoms and he noted that he was generally not 
given the help he needed to deal with his various concerns.  
He claimed to be anxious and paranoid, but this was not 
demonstrated during examination.  No fixed delusional symptom 
picture was noted.  No hallucinatory materials were reported.  
Persecutory thoughts did not seem to be of any significant 
intensity.  No schizophrenic trends, ideas of grandiosity, 
compulsions or obsessive thoughts were noted.  No current 
suicidal or homicidal ideation was indicated.  While he 
seemed preoccupied with physical symptoms, this did not seem 
to fall within the category of hypochondria as much as it was 
an effort to document the number of difficulties from which 
he believed he was suffering.  He was alert and properly 
oriented.  He was in no acute distress.  He showed no 
significant confusion or difficulty with concentration.  He 
had memory difficulty, but both recent and remote memory 
seemed to be intact at the present time, with no diminishment 
of retention or recall.  General knowledge was thought to be 
fair, with abstract thinking generally fair.  Judgment and 
insight were felt to be fair.  The veteran indicated he was 
not taking any psychotropic medications at the present time.  
The diagnoses were major depression, alcohol dependence in 
remission, cocaine abuse, in remission, heroine abuse, in 
remission, and PTSD.  The GAF score was 40, and 40 was the 
score given for the past year.

It was recommended that the veteran seek outpatient 
evaluation for determination of utility and use of 
psychotropic medications for his depression as well as the 
possibility of need for counseling.  Evaluation of his 
condition and review of all pertinent files did not support 
any increased significance in terms of his PTSD above that of 
what was already determined from the time of the previous 
evaluation of September 22, 1998.  The examiner stated the 
present evaluation was thought to be in agreement with the 
evaluation done in September 1998.

In an addendum, the examiner stated that, with regard to the 
veteran's diagnoses, the diagnosis of major depression was 
thought to account for 70 percent of the current presentation 
and difficulties.  The problems with alcohol, heroin, and 
cocaine abuse were described as low at the present time.  The 
PTSD was "thought to account for approximately 25 percent of 
his difficulties."  The veteran was felt to demonstrate 
vocational limitations due to his service-connected 
depression.  His depression had encouraged him to feel that 
he was unable to perform any useful employment.  His physical 
problems also kept him from performing any jobs involving any 
labor, including light physical labor or even a sedentary 
job.  It was felt that the veteran's symptoms affected his 
reliability in terms of being able to be gainfully employed, 
to be productive, and to be able to concentrate.  He was 
preoccupied and rather self-absorbed in terms of his current 
depressive experiences and he was unable to attend to 
employment situations where he might have to follow 
instructions or interact with others.  Long-term memory 
showed no impairment, although he had minor deficits with 
short-term memory.  Judgment was thought to be generally good 
in terms of employment, but abstract thinking was noted as 
possibly being somewhat compromised.  It was noted that, 
while the veteran was prescribed medication for his 
depression, he himself stated he was not taking any at the 
present time.  

Analysis

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of the rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) noted at 
the time of initial rating, separate ratings may be assigned 
for separate periods of time based on facts found.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
entire evidence of record and has found nothing in the 
historical record that will lead to a conclusion that the 
current evidence is inadequate for rating purposes.  

Disability evaluations are determined by the application of 
the VA's  schedule for rating disabilities, found in 
38 C.F.R. Part 4 (1999).  The evaluations are based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to November 7, 1996, 
the Board may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.  

The Board notes that, in a June 1999 supplemental statement 
of the case, the RO applied both versions of the regulations 
in determining that no increase was warranted.  Accordingly, 
the Board may similarly consider each version of the 
regulations without determining whether the veteran will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

According to the criteria in effect prior to November 7, 
1996, a 30 percent rating was assigned when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  In such 
cases, the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  "Definite," 
as used here, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOGCPREC 9-93.  The 
next higher rating of 50 percent was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired.  In such 
cases, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment.  The maximum rating of 100 percent was warranted 
under the old criteria (1) when the attitudes of all 
contacts, except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 utilizes the general rating 
formula for psychiatric disabilities other than eating 
disorders.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.

A total schedular rating of 100 percent is warranted when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communications; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

October 29, 1993, to September 21, 1994.

The evidence of record during this period shows ongoing 
treatment and evaluation for various diagnoses, including 
PTSD, depression and alcohol and polysubstance abuse.  As 
noted above, the criteria for PTSD which were in effect prior 
to 1996 required at least considerable social and industrial 
impairment attributable to the service-connected disability 
for the assignment of the next higher rating of 50 percent.  
When the veteran was examined by VA in December 1993 for 
psychiatric purposes, he indicated that he had not worked in 
the past year, but he stated the reason for his not working 
was that he was laid off, not that he was unemployed because 
of his PTSD symptoms.  Further, he was given a GAF score of 
65.  The Board notes that a GAF score of 60 is indicative of 
only moderate symptoms, a symptom picture recognized by the 
30 percent evaluation which was assigned.  Carpenter v. 
Brown, 8 Vet. App.  240, 242 (1995).  He was hospitalized for 
detoxification purposes by VA for several days in June 1994, 
but even during that time, mental status examination during 
hospitalization revealed appropriate affect and mood, clear 
speech, fair memory, and unimpaired insight and judgment.  It 
does not appear that prior to September 22, 1994, a rating 
greater than 30 percent can be justified.

September 22, 1994, to March 9, 1998

On September 22, 1994, veteran underwent a VA psychiatric 
examination.  At that time, reference was made to the 
veteran's spotty work history throughout his life, and his 
almost virtual social isolation.  He had been married three 
times, and had two sons whom he had not contacted for 20 
years.  Various symptoms associated with PTSD such as 
anxiety, difficulty sleeping, flashbacks and recollections of 
experiences in Vietnam irritability, and startle reaction 
were all noted.  The examiner opined that the veteran felt 
detached and estranged from others and had a greatly 
restricted range of affect.  Mention was also made of 
persistent symptoms of increased arousal as reflected by 
difficulty in both falling and remaining asleep as well as 
hypervigilance and startle response.  The examiner described 
the veteran's PTSD as severe in degree.  As noted above, 
according to the rating criteria in effective prior to 
November 1996, a disability rating of 70 percent was 
applicable if the psychiatric disorder was manifested by 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, with severe 
impairment in the ability to obtain or retain employment.  
The Board determines therefore that the criteria for a 
disability rating of 70 percent effective the date of the 
examination on September 22, 1994, are met by applying the 
rating criteria in effect prior to November 1996.  While the 
veteran was not given a GAF score at the time of that 
examination, it was indicated that he had a spotty work 
history at best and had not worked at all for the past two 
years.  The examiner attributed most of the veteran's 
psychiatric symptoms to his PTSD and the report of that 
examination clearly indicates serious impairment in 
occupational and social functioning.  The report of that 
examination is to the effect that the veteran's PTSD was 
sufficiently severe as to render him incapable of maintaining 
gainful employment.  Also in effect at the time of the 1994 
examination was 38 C.F.R. § 4.16(c) in which it was indicated 
that the provisions of paragraph (a) of this section are not 
for application in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  For this reason, the Board 
finds that with application of the staged ratings mandated by 
Fenderson, a 100 percent schedular rating for the veteran's 
PTSD is in order from September 22, 1994, the date of the 
examination accorded him which resulted in a finding of 
severe social and industrial impairment attributable to the 
service-connected PTSD.  

March 10, 1998

However, the subsequent medical evidence includes a report of 
a VA examination accorded the veteran on March 10, 1998.  At 
that time, it was indicated that the veteran was described as 
only demonstrating "some" symptoms of PTSD and the examiner 
stated that the disability picture was not sufficient to 
support the criteria warranting the diagnosis of PTSD.  The 
principal psychiatric diagnosis accorded the veteran at that 
time was a generalized anxiety disorder.  Regardless of 
whether the generalized anxiety disorder may be dissociated 
from the PTSD, the GAF score the veteran was given was 61, a 
score as noted above which is indicative of only moderately 
large social and industrial impairment under the old criteria 
and certainly not indicative of a symptom picture under the 
new criteria indicative of reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotype speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

The medical evidence of record since the time of the March 
1998 examination has continued to show no more than moderate 
social and industrial impairment or other findings which 
would indicate the need for a rating in excess of 30 percent.  
At the time of examination by VA in January 1999, the 
examiner opined that the veteran's vocational impairment was 
not solely due to his PTSD, but was also due to physical 
disabilities and his long history of polysubstance abuse.  
When the veteran was accorded a comprehensive psychiatric 
examination for rating purposes by VA in April 1999, the 
examiner at that time stated that the evaluation at that time 
was in agreement with the report of the September 1998 
examination in that it did not show any increased 
significance in terms of the veteran's PTSD.  At the time of 
the April 1999 examination, the examiner attempted to 
dissociate the veteran's disability picture and opined that 
the PTSD, in his opinion, accounted for only about 25 percent 
of the veteran's difficulties.  At the time of the April 1999 
examination, the examiner noted that the veteran's long-term 
memory showed no impairment.  Further, judgment was thought 
to be generally good in terms of employment, although 
notation was made that abstract thinking might be somewhat 
compromised.

In view of the foregoing, the Board finds that the assignment 
of a 30 percent rating is appropriate for the veteran's PTSD 
effective March 10, 1998, the time the veteran was accorded a 
VA psychiatric examination.

The Board notes that an overall review of the medical 
evidence shows that there is a great deal of mixed evidence 
as to the primary cause of the veteran's psychiatric 
impairment.  The Board notes that at the time of the 1994 
examination resulting in the assignment of the 30 percent 
rating, the veteran's PTSD was described as his primary 
impairment.  However, since the time of the March 1998 
examination, various examiners have been uniform in 
describing the impairment attributable to the veteran's PTSD 
as not being significant enough so as to warrant the 
assignment of a rating in excess of 30 percent.  The evidence 
shows the veteran clearly has a long-standing problem with 
polysubstance abuse and the examiner at the time of the April 
1999 examination made a point of dissociating the veteran's 
major depression from his alcoholism and from his PTSD.  The 
Board notes that, to the extent that the veteran's alcohol 
and substance abuse, influence his psychiatric capacity, his 
alcohol and substance abuse are normally considered the 
result of  his own willful misconduct, and are not ratable 
for disability purposes.  See 38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. § 3.201 (1999).  


ORDER

A rating in excess of 30 percent evaluation for PTSD from 
October 29, 1993, to September 21, 1994, is denied.

A 100 percent disability evaluation is granted for PTSD 
effective from September 22, 1994, to March 9, 1998, subject 
to the law and regulations governing the award of monetary 
benefits.

A rating of 30 percent disability evaluation is warranted for 
PTSD effective March 10, 1998. 



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals





 

